Citation Nr: 1818391	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  12-03 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD).

2.  Entitlement to a rating in excess of 10 percent prior to July 12, 2011, and from October 1, 2011, for right knee degenerative joint disease with lateral meniscus tear.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel
INTRODUCTION

The Veteran had active military service from June 1983 to April 1987 and from August 1987 to November 1993.  

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In a September 2011 rating decision, the RO granted a temporary total 100 percent rating due to convalescence under 38 C.F.R. § 4.30 from July 12, 2011 to October 1, 2011, for the Veteran's service-connected right knee degenerative joint disease with lateral meniscus tear.  As a 100 percent rating is the maximum rating assignable, this period will not be considered for an increased rating.    

In November 2014, the Board remanded the issues of increased ratings for right knee degenerative joint disease and PTSD with MDD for further development.  In July 2016, the Board, in pertinent part, granted an initial rating of 50 percent, but no higher, for PTSD with MDD, and denied a rating in excess of 10 percent based on limitation of motion for right knee degenerative joint disease with lateral meniscus tear.  Additionally, the Board granted a separate 20 percent rating for the period prior to July 12, 2011, and granted a separate 10 percent rating from October 1, 2011, for a right knee disability based on injury to the semilunar cartilage.  Further, in that same July 2016 decision, the Board remanded the issue of entitlement to a TDIU for further development.  

Subsequently, the Veteran appealed the Board's July 2016 decision to the U.S. Court of Appeals for Veteran's Claims (CAVC/Court).  The Court issued a September 2017 Memorandum Decision that, in pertinent part, set aside the Board's determination with respect to the Veteran's disability rating for PTSD with MDD and the Veteran's disability rating for right knee degenerative joint disease with lateral meniscus, and remanded those matters for further proceedings consistent with its decision.  

The issues of an increased rating for right knee degenerative joint disease with lateral meniscus tear and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's PTSD with MDD is manifested by symptoms productive of occupational and social impairment with deficiencies in most areas; symptoms productive of total occupational and social impairment have not been shown.


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no higher, for the Veteran's service-connected PTSD with MDD have been met.  38 U.S.C. §§ 1155, 5107(b), 5110 (2012); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided and neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All pertinent records have been obtained, to the extent available.  

Finally, neither the Veteran nor his representative has raised any other issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).  For these reasons, the Board concludes that VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD with MDD is currently rated at 10 percent under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under these criteria, a 10 percent rating is warranted when the disorder is manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

A 30 percent rating is warranted when the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted where the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where the psychiatric condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. 38 C.F.R. § 4.21 (2017); Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

The Board finds that a rating of 70 percent, but no higher, is warranted for the Veteran's service-connected PTSD with MDD.  

In June 2011, the Veteran was afforded a VA examination for PTSD.  The Veteran was diagnosed with PTSD and major depressive disorder at Axis I.  The Veteran reported that he had not had a girlfriend in over ten years, did not socialize a lot, and got into fights.  The Veteran reported that his daughter lived with him.  The Veteran did not have a history of suicide attempts, but had a history of violence.  The Veteran reported that he consumed alcohol three to four times a week "until the point that [he got] a buzz."  The VA examiner noted that the Veteran appeared clean and neatly groomed.  The Veteran did not have delusions, hallucinations, panic attacks, or obsessive/ritualistic behavior.  The Veteran did not have homicidal or suicidal thoughts.  However, the Veteran did have episodes of violence, but his impulse control was fair.  The Veteran was able to maintain minimum personal hygiene and did not have a problem with activities of daily living.  The VA examiner reported that the Veteran's major depressive disorder was fairly stabilized with psychiatric medication.  The VA examiner concluded that the Veteran had signs and symptoms that were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

In September 2011, the Veteran submitted a letter, dated in August 2011, from his ex-wife.  The Veteran's ex-wife reported that the Veteran's anger control issues were sometimes "out of hand."  She stated that the Veteran had been involved in various incidences, such as a fight with some of her co-workers at a party, an altercation with a neighbor, and threatening a man at the grocery store for bumping their daughter.  She reported that the Veteran's anger continued to get out of control, even with the medication he was taking for depression.  

In November 2011, the Veteran was evaluated at a VA mental health outpatient clinic.  The Veteran reported that he was forgetful and had problems remembering to take medications.  He also had feelings of low self-esteem and felt tearful at times.  He had feelings of hopelessness, but no problems with perception or suicidal thoughts.  However, he worried about losing his job.  Upon examination, the Veteran's grooming and hygiene were good.  His mood was depressed, but his thought process was logical and insight was good.  

In May 2012, the Veteran was evaluated at a VA mental health outpatient clinic.  The Veteran reported that he was in a good mood and was working a lot.  He stated that he did not have any outbursts in the last couple of weeks.  The Veteran was taking his medication daily and felt better.  Upon observation, the Veteran appeared well-groomed with good hygiene.  His thought process was logical and his insight was relevant.  It was also noted that the Veteran's anger outbursts had been reduced since his sleep improved.  

In a December 2012 VA treatment record, it was noted that the Veteran had thoughts of suicide, but no plan or thoughts of active suicide.  Other than that, he reported that he was doing "pretty good," but was tired a lot.  He reported that work was going well, but he hated it.  The Veteran restrained himself from hitting the supervisor, which he stated was an improvement in his behavior.  

In July 2012, the Veteran was afforded a VA examination for PTSD.  The Veteran was diagnosed with major depressive disorder of mild severity, PTSD, and personality disorder with avoidance and paranoid traits.  The VA examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  More specifically, the Veteran's PTSD and MDD symptoms decreased work efficiency and ability to perform occupational tasks only during significant stress.  The VA examiner noted that the Veteran's symptoms of PTSD were entirely separate from MDD.  The personality disorder symptoms of avoidance of people and social situations, new activities or interests, lack of trust of confidants or family members, holding grudges, was related specifically to his personality disorder.  

In a July 2013 VA mental health outpatient note, the Veteran reported that he had not been taking his medication and could feel his anger developing.  He shared that a few weeks earlier, he had an altercation with his boss and started choking him until somebody pulled him off.  The Veteran, however, still kept his job.  The Veteran stated that he had just reordered his medication and it was delivered on the day he had the altercation at work.   The Veteran admitted that it was a learning experience and he needed to take his medication.  The Veteran had symptoms of anxiety and depression, but felt "pretty good."  Upon objective observation, the registered nurse noted that the Veteran's hygiene and grooming were fair.  His thought process was logical and insight was adequate.  

In August 2013, it was noted that the Veteran wanted to work on his anger issues.  However, in October 2013, the Veteran reported that he got drunk and angry at a bar, and then he went home to get his gun and drove around the country shooting at trees.  In November 2013, the clinical social worker noted that the Veteran seemed to be making progress with his anger issues.  During that time, the Veteran reported that things were going much better in most areas of his life since he now had a girlfriend and enjoyed the companionship.  In November 2014, the Veteran reported that he was taking his medication and was able to "deal with things as they [came]."  

In March 2015, the Veteran submitted a letter of the incidences of aggressive behavior that occurred over the past few years due to his behavior.  Specifically, the letter related that (1) in June 2013, during an altercation with a supervisor, the Veteran began choking the man; (2) in June 2014, after observing a man slap a little girl, he got into an argument and subsequent fistfight with the man, resulting in the Veteran being charged with a misdemeanor assault; (3) in December 2014, the Veteran entered an argument at work with a member of management that he stated might have escalated into violence, but for the intervention of another employee; and (4) in January 2015, shortly after beginning a new assignment with another group at his same employer, the Veteran argued with a trainer, and fearing that the argument would escalate into violence, the Veteran walked off the job site without explanation.  

In a May 2016 mental health note, the Veteran reported that his mood was "even" since taking a medication called Venlafaxine.  He enjoyed activities, especially working in the yard.  The Veteran had a good appetite and slept well.  However, he became easily frustrated at work and had fatigue and low energy.  He did not have suicidal or homicidal ideations or psychosis.  The Veteran maintained a good relationship with his wife and daughter.  In March 2016, the physician discussed with the Veteran some of the coping skills to control his anger.  In June 2016, it was noted that the Veteran was working full-time with a 90-day probationary period at his job.  In July 2016, it was noted that he was working a full-time job.  

The Board finds that the Veteran's PTSD with MDD is entitled to an evaluation of 70 percent, but no higher, for the entire appeal period.  The evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, and thinking or mood.  Review of the record shows that the Veteran suffered from anger control issues with instances of violence, depression, anxiety, feelings of hopelessness, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances (including work and work-like setting).  Throughout the appeal period, the Veteran had frequent issues with his anger that led to acts of violence of moderate severity.  For example, in June 2013, the Veteran got into an altercation with his supervisor and choked him.  In June 2014, the Veteran got into a fistfight with a man, which resulted in the Veteran being charged with misdemeanor assault.  In December 2014, the Veteran got into an argument with his manager.  Furthermore, in January 2015, the Veteran also got into an argument at work and walked out before it could escalate into violence.  Also, the Veteran reported an incident when he got drunk and angry at a bar and then drove around shooting at trees.  These instances demonstrate that the Veteran has impulse control issues, which impact his ability to establish and maintain effective relationships.  Based on the foregoing, the Veteran's evaluation for PTSD with MDD should be increased to 70 percent.  

A 100 percent evaluation; however, is not for assignment.  The evidence of record does not support symptoms of total social and occupational impairment.  The Board acknowledges the fact that the Veteran has anger control problems.  The Veteran seems aware that he has this problem and wants to take steps to learn to manage his anger.  It appears that these anger problems occurred when he did not take his medication or was drunk.  For example, when the Veteran reported having an altercation with his boss and choking him in July 2013, he also acknowledged to his VA healthcare providers that had not been taking his medication and could feel his anger developing.  Additionally, when he went out to shoot at trees, this event was precipitated by him getting drunk and angry at a bar.  The Board acknowledges that during these times, the Veteran was in danger of hurting others or himself; however, the record also reflects that these instances were managed by the Veteran taking medication or learning anger management techniques.  Notably, in July 2013, the Veteran admitted that the altercation and choking incident with his boss was a learning experience and that he needed to take his medication.  In November 2013, a clinical social worker noted that the Veteran seemed to be making progress with his anger issues.  In November 2014, the Veteran reported that he was taking his medication and was able to "deal with things as they [came]."  In March 2016, the physician discussed with the Veteran some of the coping skills to control his anger.  Additionally, despite his anger problems, for majority of the appeal period, the Veteran was either employed or sought to be employed.  Most recently, in June and July 2016, it was reported that the Veteran was working a full-time job.  

Aside from the anger issues, the Veteran maintained his personal appearance and hygiene throughout the appeal period.  Although the Veteran had suicidal ideation, it was not frequent and he did not have any plans to carry it out.  Most of the time, the Veteran denied suicidal and homicidal ideation.  He also cultivated and maintained a good relationship with his daughter and his significant other, which does not demonstrate an inability to establish and maintain effective relationships.  The Veteran was also able to perform activities of daily living, which included working, although he had some difficulty with the people on his job, driving, and doing yard work.  The Veteran did not have delusions, hallucinations, or gross impairment in thought processes.  Therefore, the Veteran was not totally occupationally and socially impaired due to his PTSD with MDD.  

The Board has considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  The Board finds that the Veteran's PTSD with MDD symptoms have been consistent with the 70 percent rating currently assigned for the entire relevant time period here on appeal.  As was previously noted, the Veteran's symptoms have been consistent in frequency and severity throughout the appeal period, and the record does not indicate any significant increase or decrease in such symptoms during the appeal period.  Accordingly, staged ratings are not warranted and the 70 percent rating that is now assigned for the entire period here on appeal is appropriate. 

In summary, when considering all the other symptoms of record, the Board finds that the Veteran's symptoms most closely approximate a 70 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


ORDER

A rating of 70 percent, but no higher, for PTSD with MDD is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Right Knee

The Veteran is seeking a rating in excess of 10 percent for right knee degenerative joint disease with lateral meniscus tear.  

The Veteran was last afforded a VA examination for his right knee in January 2015.  During that examination, the Veteran reported that his knee was subject to daily flare-ups, which were precipitated by prolonged standing or walking.  Although the examination was not conducted during such a flare-up, the VA examiner opined that the limitation in range of motion during a flare-up would be the same as that measured during the examination under normal conditions.  Further, although the Veteran was being examined immediately after repetitive use over time, and the VA examiner concluded that pain caused functional loss, the VA examiner opined that the limitation in range of motion would be the same as that measured during the examination under normal conditions.  
In the September 2017 Memorandum Decision, the Court found this examination inadequate for rating purposes because the examiner did not explain why range of motion could not be measured during a flare-up when the Veteran stated that his flare-ups occurred daily.  Specifically, the Court found that the examiner did not explain how he was able to extrapolate from data taken under normal conditions to determine that no additional limitation of motion would result during a flare-up.  The Court also found that there was no indication that the examiner had elicited information from the Veteran as to the severity of his flares or functional loss manifestations during a flare.  Therefore, on remand, the RO should obtain a new VA examination that addresses the concerns of the Court and adequately addresses the issue of flare-ups or explains why it was not feasible to assess functional loss during flare-ups.  The VA examiner should also describe in range of motion how pain causes functional loss after repetitive use over time.  

TDIU

The Veteran's claim of entitlement to TDIU is inextricably intertwined with the appeal seeking an increased rating for right knee degenerative joint disease with lateral meniscus tear.  Hence, as the increased rating claim is also being remanded, consideration of whether the Veteran is entitled to TDIU must be deferred pending resolution of that claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (whether a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate with the claims file.

2.  Once the above development has been completed, schedule the Veteran for a VA examination to determine the nature and severity of the Veteran's service-connected right knee degenerative joint disease with lateral meniscus tear.  The examiner is requested to review all pertinent records associated with the claims file.  The examiner should also conduct all indicated tests and studies, to include range of motion studies.  Full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion, in weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

a.) The examiner should describe any pain, weakened movement, excess fatigability, instability of station and lack of coordination present. 

b.) The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his right knee degenerative joint disease with lateral meniscus tear symptoms and/or after repeated use over time.  Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited range of motion caused by functional loss during a flare-up as well as after repeated use over time. 

d.) If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups as well as after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim, to include the claim for a TDIU.  If any of the issues remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


